Citation Nr: 0836884	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUES

1.  Entitlement to an initial compensable rating for 
onychomycosis.

2.  Entitlement to an initial compensable rating for 
bilateral pes planus with plantar fasciitis.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from May 1986 to November 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran's onychomycosis involves less than 5 percent 
of the entire body, it does not involved exposed areas, and; 
no more than topical therapy was required during the past 12-
month period; however, it causes pain, thickening, deformity, 
and blackening of the toenails.

2.  The veteran has mild, but not moderate impairment of his 
feet due to pes planus.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for onychomycosis 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.118, Diagnostic Code 7813-7804 (2007).

2.  The criteria for a 10 percent rating for bilateral pes 
planus with history of with plantar fasciitis are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.71a, DC 5276 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA information was provided in June 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA notice told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued an August 2007 statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing higher ratings.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).  Further, the claimant was also 
sent a VCAA letter in May 2008 which pertained to his claim 
for higher ratings.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOC (dated in June 2008) have 
been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a pre-discharge examination as the veteran 
filed his claims as part of the VA pre-discharge program 
prior to his separation from service.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The records satisfy 38 C.F.R. § 3.326.  

The veteran was also information regarding the appropriate 
disability rating or effective date to be assigned in May 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level of the skin disorder of the 
feet and pes planus and a uniform rating is warranted for 
each disability for the entire appeal period.


Onychomycosis

The veteran's onychomycosis has been assigned a non-
compensable rating under Diagnostic Code 7813.  Diagnostic 
Code 7813 rates dermatophytosis (including tinea corporis, 
tinea capitis, tinea pedis, tinea barbae, tinea unguium, and 
tinea cruris) as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118.

A skin disorder is assigned a 60 percent rating when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected or; constant or near- constant 
systemic therapy is required during a 12-month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy is required for a total 
duration of six weeks or more, but not constantly, during a 
12 month period.  A 10 percent rating is assigned where at 
least 5 percent, but less than 20 percent, of the entire body 
is affected; or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, is required for a total duration of less than six 
weeks during the past 12-month period.  A noncompensable 
evaluation is assigned when less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected, 
and; no more than topical therapy was required during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

The June 2006 pre-discharge examination shows that all of the 
toenails are thick and deformed, some are blackened.  The 
veteran had been placed on an antifungal antibiotic, in 
pulsed dosing, but it did not make a difference.  The 
examiner indicated that the veteran's skin disorder had a 
limited potential for causing future functional impairment 
and true functional impairment was not objectively 
demonstrated.  The antifungal treatment was ongoing.  

The veteran contends that his toenail condition has caused 
him great pain, particularly upon putting on socks and shoes.  
The veteran is competent to report pain.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  He indicated that the antifungal 
treatment did not work.  

The competent medical evidence indicates that less than 5 
percent of the veteran's body is affected as only his 
toenails are affected.  Applying this to Diagnostic Code 
7806, the Board finds that a compensable evaluation is not 
warranted where the veteran is not shown to have at least 5 
percent, but less than 20 percent, of the entire body 
affected by onychomycosis.  The examination also shows that 
the veteran's onychomycosis does not require use of 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs.  

Diagnostic Codes 7800 for disfigurement of the head, face or 
neck, is not appropriate in this case as the veteran's 
onychomycosis is not present on the head, face, or neck.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800.  The veteran's 
onychomycosis has not resulted in scars that are deep or 
cause limited motion in an area exceeding 6 square inches; 
nor does it cause limited motion and cover an area or areas 
of 144 square inches or more.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802.  

His onychomycosis, however, is superficial in nature and the 
veteran has competently reported pain in conjunction with the 
fungal infection of his toenails.  Thus, his onychomycosis by 
analogy may be considered as a painful scar.  See 38 C.F.R. § 
4.118, Diagnostic Code 7804.  

The rating by analogy is warranted in this case as the 
severity of his skin disorder is not adequately represented 
in the non-compensable rating for dermatophytosis.  A higher 
rating based on functional limitation of the feet is not 
warranted as none was shown.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Therefore, the Board finds that a 10 percent rating, but no 
more, is warranted for onychomycosis.  



Bilateral Pes Planus

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5281 and 5282, while other 
disabilities are rated the same regardless of whether the 
disability present is unilateral or bilateral.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  Still, other disabilities are 
given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278. 

Under Diagnostic Code 5276 (acquired flatfoot), bilateral pes 
planus will be rated as noncompensable when it is mild, with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is assignable for moderate involvement, 
whether unilateral or bilateral, with objective evidence of 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet.  A 30 percent evaluation is assignable for severe 
bilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

A review of the pre-discharge examination shows that the 
evaluation of the feet revealed no cyanosis, clubbing, or 
edema.  There were no abnormal varicosities.  There was good 
capillary filling time.  Bilateral pes planus was shown, with 
no bunion.  On motor examination, Romberg was negative.  
There was strong dorsiflexion and plantar flexion.  The 
veteran was able to walk on his heels and toes without 
difficulty.  Babinski was negative.  There was no ankle 
clonus.  Sensory testing was normal.  The veteran reported 
that his feet hurt intermittently on the bottoms of the 
arches and the heel pads, both sides were equally affected.  
The veteran had not had steroid injections.  The pes planus 
did not significantly limit his ability to function at work 
or home.  The diagnosis was history of plantar fasciitis, 
both feet; bilateral pes planus.  The examiner indicated that 
the pes planus had limited potential for causing future 
functional impairment.  True functional impairment was not 
objectively demonstrated during this evaluation.  It was 
noted that the veteran might require ongoing medical support.  

The veteran contends that he has pain and discomfort of the 
feet as well as tingling and numbness on walking and 
standing.  He related that when these symptoms flared up, he 
would stop what he was doing to extend his legs and either 
remove his shoes or wiggle his toes.  As noted, the veteran 
is competent to report pain.  However, in this case, the 
veteran does not meet the criteria for a higher rating as his 
disability level more nearly approximates the mild level and 
not the moderate level.  Although the veteran has pain, he 
does not exhibit objective evidence of weight-bearing line 
over or medial to the great toe nor inward bowing of the 
tendo Achilles.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Further, plantar fasciitis was only shown by history, not on 
current examination.  

As such, a compensable rating for bilateral pes planus is not 
warranted.


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 10 percent for 
onychomycosis, but the preponderance of the evidence is 
against a compensable rating for bilateral pes planus.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
disabilities do not necessitate referral of the rating of 
that disability to designated VA officials for consideration 
of an extraschedular rating.  The veteran has not had 
frequent hospitalizations for either disability.  The 
evidence does not indicate that the effects of his 
disabilities on his work rise to the level of marked 
interference with employment or are beyond the industrial 
impairment expected with the assigned schedular rating.  The 
examiner indicated that there was no such interference.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  

Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.





ORDER

Entitlement to a 10 percent rating for onychomycosis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable rating for bilateral pes planus 
is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


